 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY E. REDICK, III.,                       Case No. 1:21-cv-358-DAD-HBK
12                       Plaintiff,                  ORDER GRANTING PLAINTIFF’S MOTION
                                                     FOR LEAVE TO PROCEED IN FORMA
13           v.                                      PAUPERIS AND DENYING MOTION FOR
                                                     NAME CHANGE AS MOOT
14    LOWES CORPORATION; LOWES
      HOME CENTERS, LLC,                             (Doc. Nos. 5, 9)
15
                         Defendants.
16

17

18

19          Plaintiff Stanley E. Redick, III. initiated this action pro se by filing a Complaint against

20   Lowes Corporation and Lowes Home Centers, LLC on March 8, 2021. (Doc. No. 1). Pending

21   before the court is Plaintiff’s motion for leave to proceed in forma pauperis, filed March 22,

22   2021, and “motion for name change,” filed April 12, 2021. (Doc. Nos. 5, 9).

23          Regarding Plaintiff’s motion for leave to proceed as a pauper, his declaration satisfies the

24   requirement sunder § 1915. Thus, the Court grants Plaintiff’s motion for leave to proceed in

25   forma pauperis.

26          Turning to the “motion for name change,” Plaintiff submits that defense counsel pointed

27   out to him that Defendant “Lowes Corporation” should instead be Defendant “Lowes Home

28   Centers, LLC.” (Doc. No. 9 at 1). Plaintiff filed an Amended Complaint reflecting Lowest Home
                                                        1
 1   Centers, LLC as the sole defendant on May 6, 2021. (Doc. No. 10). The court will conduct a

 2   screening of the amended complaint before directing service.

 3            ACCORDINGLY, it is ORDERED:

 4            1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 5) is GRANTED.

 5            2. Plaintiff’s motion for name change (Doc. No. 9) is denied as moot based on the filing

 6   of the Amended Complaint.

 7            3. The Clerk of Court shall terminate Lowes Corporation as a defendant, so the docket

 8   reflects the sole defendant named on the Amended Complaint: Lowes Home Centers, LLC.

 9
     IT IS SO ORDERED.
10

11
     Dated:      May 27, 2021
12                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
